405 F.2d 889
UNITED STATES of America, Appellee,v.Steve Logan LANCE, Appellant.
No. 12507.
United States Court of Appeals Fourth Circuit.
Argued February 4, 1969.
Decided February 7, 1969.

Appeal from the United States District Court, Western District of North Carolina, at Asheville; Wilson Warlick, Judge.
Cecil C. Jackson, J., Asheville, N. C. (Court-appointed counsel) on brief for appellant.
William Medford, U. S. Atty., on brief for appellee.
Before HAYNSWORTH, Chief Judge, and BRYAN and CRAVEN, Circuit Judges.
PER CURIAM:


1
Having carefully considered the questions raised on appeal we are of the opinion that they are wholly without merit.


2
Affirmed.